DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.

Election/Restrictions and Claim Status
Applicants’ amendments and reply dated 7/5/22 are acknowledged. Any rejection or objection from the 3/3/22 office action that is not addressed below is withdrawn based on the amendments.
Previously, Group 4 and the species of claim 19 part a (interpreted to be SEQ ID NO: 34) were elected.
The elected species is rejected under double patenting as set forth below. Due to the amendment to claim 19 an updated search was conducted and claims rejected as set forth below.
Since applicant elected SEQ ID NO: 34, claims 21 and 24 are drawn to non-elected species (as recognized by applicant in the reply). Further, the elected species does not comprise a moiety as in claim 26 and claim 40 requires an additional peptide so such claims are drawn to non-elected species.
Claims 1, 5-6, 10, 12, 29, 31-32, 35-36 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/21.
Claims 21, 24, 26 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/21.
Claims 2-4, 7-9, 11, 13-18, 23, 25, 27, 30, 33-34, 37 and 39 have been canceled.
Claims 19-20, 22 and 28 are being examined.

Priority
This application is a 371 of PCT/CA2018/050414 04/04/2018 which claims benefit of 62/481,215 04/04/2017.

Claim Rejections - 35 USC § 101
Claims were previously rejected under 101. Since the claims have been amended the rejection is updated to correspond to the instant claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature (fragments of natural proteins). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 is yes. 
NCBI BLAST sequence prplppl (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 12/5/22, 32 pages) shows that the sequence PRPLPPL is a sequence that is found in numerous natural proteins (see pages 3-20). PRPLPPL comprises PRP and PPL as in claim 19f. In relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to domains of natural occurring proteins (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The instant claims recite sequences which are fragments of known proteins and claim 19 states that the peptide has a maximum length. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, claim 28 recites a composition. The composition of claim 28 can correspond to the peptide in water which itself is naturally occurring. The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Response to Arguments - 101
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive with respect to the rejection above. 
Although applicants argue that the claims have been amended, the amended claims are addressed above.

Claim Rejections - 35 USC § 102
This 102 rejection is a new rejection necessitated by amendment.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sparks et al. (US 6,184,205; ‘Sparks’).
Sparks teach the peptide RSTPRPLPPLPTTR (SEQ ID NO:67) and teach that the peptide was tested in an assay (figures 7-8, column 7 lines 42-65, column 8 lines 14-22, column 14 lines 24-26 and column 15 lines 63-67).
	In relation to the peptide structure of claim 19, SEQ ID NO:67 of Sparks comprises PRP (residues 4-6) and PPL (residues 8-10) as in claim 19f. The peptide of Sparks is 14 amino acids in total length.
	In relation to the composition of claim 28, Sparks teach the peptide was assayed (figures 7-8, column 7 lines 42-65 and column 8 lines 14-22) so it would have been in a composition as claimed.

Double Patenting
This double patenting rejection is maintained from the previous office action.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-20, 22 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8, 10, 12-14, 16-17, 19-22, 26, 28-29, 31-33 of copending Application No. 17/044,602 (‘602’) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	602 recites a composition comprising SEQ ID NO:2 (claim 26).
	In relation to the peptide structure of claims 19, 20 and 22, SEQ ID NO:2 of 602 is the same as SEQ ID NO:2 as in instant claim 22 and such sequence comprises SEQ ID NO:34 of claim 20 and SEQ ID NO: 34 of claim 19.
	In relation to the composition of claim 28, 602 recites compositions (claim 26).

Response to Arguments – Double Patenting
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive with respect to the rejection set forth above. 
Although applicants argue that the instant claims do not teach or suggest anti-cancer activity, the instant claims examined (claims 19-20, 22 and 28) are product claims and do not recite (nor are they required to recite) anti-cancer activity.
Although applicants argue about an expectation, the rejection is based on an anticipatory analysis. Secondary considerations are irrelevant to anticipatory type rejections (MPEP 2131.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658